UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6162


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONTE CHERON FREEMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:06-cr-00016-JLK-1)


Submitted:   June 14, 2012                    Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donte Cheron Freeman, Appellant Pro Se. Ronald Andrew Bassford,
Donald Ray Wolthuis, Assistant United States Attorneys, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donte       Cheron      Freeman        appeals     the    district        court’s

order    denying      his   motion       for       reconsideration         of   the    order

denying his 18 U.S.C. § 3582(c) (2006) motion.                        We have reviewed

the   record    and     find   no    abuse         of    discretion   by    the   district

court.      Accordingly, we affirm for the reasons stated by the

district court.          United States v. Freeman, No. 4:06-cr-00016-

JLK-1 (W.D. Va. Jan. 23, 2012); see United States v. Hood, 556

F.3d 226, 235-36 (4th Cir. 2009).                       We deny Freeman’s motion for

appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the     court    and           argument   would    not   aid    the

decisional process.



                                                                                  AFFIRMED




                                               2